DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 1/6/2021.
Claims 5 and 13 are cancelled. Claims 1-4, 6-12 and 14-20 are pending. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0248598 A1, provided in previous cited reference form, hereinafter as “Lin”)  in view of DOUGHERTY (US 2014/0283136 A1, hereinafter as “DOUGHERTY”). 

	Regarding claim 1, Lin teaches:
	A method for enforcing a device restriction policy (abstract, and FIG.s 5 and 6), the method comprising: 
	storing, by a household policy management system, a device restriction policy, wherein the device restriction policy links one or more portions of a household ([0010]: “… the system may identify future piano practice sessions based on similarly identified features, including any one of the child's location in the house (at the piano) …”) with particular household occupants of a plurality of household occupants ([0010]: “the home automation system may use facial recognition technology to identify the child practicing the piano”; 
	receiving, by the household policy management system, a request to activate the device restriction policy on a household occupant of the plurality of household occupants ([0053]: “where a parent has inputted a requisite piano practice time threshold, ….”; And step 505 in FIG. 5, and [0072]: “user may input at a control panel, or at a dedicated application on a local or remote computing device, preferences for quality and/or quantity of activities to be performed by one or more authorized user”); 
	activating, by the household policy management system, the device restriction policy against the household occupant based on the received request (steps 510, 515 and 520 in Fig. 5, and [0073-0075]: “At block 510, the method 500 may include receiving monitored activity data of at least one authorized user”; “At block 515, the method 500 may include comparing the received monitored activity data with the received input regarding the list of ; 
	performing location monitoring of the household occupant to determine where the household occupant is presently occupying in response to activating the device restriction policy against the household occupant based on the received request ([0010]: “The parent may then "teach" the system to identify future piano practice sessions by labeling prerecorded or currently recording piano practice sessions, such that the system may identify future piano practice sessions based on similarly identified features, including any one of the child's location in the house (at the piano)”; And [0011]: “A local computing device 115, 120 and/or control panel 135 may include and/or be one or more sensors that sense: proximity,
motion…., geolocation data of a user and/or a device, distance”. All these teach to perform location monitoring to determine the location of the child/person, in response to activating the restriction policy); and 
	restricting, by the household policy management system, electronic device usage in a portion of the household based on the received request and the device restriction policy ([0075]: “where the first user has not yet performed a required chore, the home automation system may communicate an action instruction to the television to turn off ...”. This teaches to restrict the TV usage based on the restriction policy and received request).  
	Lin teaches all the limitations except that Lin does not explicitly tech restricting electronic device in a portion of the household that the household occupant is presently occupying. 
	However, it is a common knowledge that device usage restriction normally happens at the location where a user is occupying so the user can not use the device at the location. For example, DOUGHERTY teaches in an analogous art:
	changing usage of a device in a portion of the household that the household occupant is presently occupying ([0050]: “It would be advantageous for such a system to be able to automatically enable or disable output devices based on the detected location of the 
	Since Lin teaches to perform location monitoring for a user while applying a restriction policy over the user, and since Lin teaches the restriction policy includes turning off TV while a message displaying on TV screen so the use in the same place as the TV can see the message ([0075]), the teaching of DOUGHERTY can be combined with Lin to turn off TV when the user enters the TV room. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin based on the teaching of DOUGHERTY, to make the method to further comprise restricting electronic device in a portion of the household that the household occupant is presently occupying. One of ordinary skill in the art would have been motivated to do this modification since it “would be advantageous … to be able to automatically” disable the device, as DOUGHERTY teaches in [0050]. 

	Regarding claim 2, Lin-DOUGHERTY teach all the limitations of claim 1.
	Lin further teaches:
	determining, by the household policy management system, that the request is received from a sufficiently authorized user to authorized disabling the one or more electronic devices linked with the household occupant ([0003, 0010, 0013]: the parent of the child is the sufficiently authorized user).  

	Regarding claim 3, Lin-DOUGHERTY teach all the limitations of claim 1.
	Lin further teaches:
	the device restriction policy is a grounding policy intended to punish a child ([0075]: “where the first user has not yet performed a required chore, the home automation system may communicate an action instruction to the television to turn off ...”).  


	Lin further teaches:
	the one or more portions of the household are one or more rooms within a house (the room where the piano is located.  

	Regarding claim 6, Lin-DOUGHERTY teach all the limitations of claim 1.
	Lin further teaches:
	transmitting a notification if a location of the household occupant deviates from a defined location while the device restriction policy against the household occupant is active ([0006]: “the system may monitor children's activities throughout the week, and may present a summary of the activities to the parents at the end of the week. For example, a
report may include the number of hours spent practicing the piano, where the piano practice may be detected based on audio or video sensors, or motion sensors associated with the location of the piano ...”).  

	Regarding claim 7, Lin-DOUGHERTY teach all the limitations of claim 1.
	But Lin-DOUGHERTY do not explicitly teach shutting off, by the household policy management system, one or more lights at a defined time in the portion of the household linked with the household occupant.  
	However, Examiner asserts that shutting off one or more lights at a defined time in the portion of the household is well known in the art. These types of limitations are considered field of use, and are not patentably distinct. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lin to include shutting off, by the household policy management system, one or more lights at a defined time in the portion of the household linked with the household occupant. One of ordinary skill in the art would have been 

	Regarding claim 8, Lin-DOUGHERTY teach all the limitations of claim 1.
	Lin further teaches:
	disabling the one or more electronic devices comprises activating a lockout feature of each electronic device that prevents access to one or more features of the electronic device ([0012]: “the home automation system may be operable to access and control the operability of particular applications on a device, or the operability of the device as a whole, such that certain activities may be terminated after a predetermined time limit. For example, after it has been determined that a child has played a video game on his tablet for 45 minutes, the home automation system may quit and lock the video game application on the tablet, may disable the WiFi connection, or may power down the tablet altogether ...”).  

claim 9 recites a system to conduct the operational steps of the method in claim 1 with patentably the same limitations. Therefore, claim 9 is also rejected as being unpatentable over Lin in view of DOUGHERTY, for the same reasons recited in the rejection of claim 1.

Claims 10, 11, 12, 14, 15 and 16 recite a system to conduct the operational steps of the method in claims 2, 3, 4, 6, 7 and 8 with patentably the same limitations, respectively. Therefore, claims 10, 11, 12, 14, 15 and 16 are rejected for the same reasons recited in the rejections of claims 2, 3, 4, 6, 7 and 8, respectively.

Claim 17 recites a non-transitory processor-readable medium comprising instructions to conduct the operational steps of the method in claim 1. Therefore, claim 17 is also rejected as 

Claims 18, 19 and 20 recite a non-transitory processor-readable medium comprising instructions to conduct the operational steps of the method in claims 2, 7 and 3, respectively. Therefore, claims 18, 19 and 20 are rejected for the same reasons recited in the rejections of claims 2, 7 and 3, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115


/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115